DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0196270 (Ino).
With regards to claim 1, Ino discloses an acceleration sensor comprising, as illustrated in Figures 1A-5A, an inertial sensor 100,300 comprising a first substrate (e.g. a silicon semiconductor substrate; paragraph [0028]) provided with an inertial sensor element 10 (e.g. semiconductor acceleration sensor chip); a second substrate 71 configured to support the first substrate; the first substrate includes, in a plan view, a first area 11 (e.g. fixed portion) to be bonded to the second substrate (as observed in Figure 4B), a second area 13 (e.g. beam portions) which is located outside the first area, and is not bonded to the second substrate (as observed in Figure 4B), and a third area 12 (e.g. plummet portion) which is located outside the second area, and is not bonded to the second substrate (as observed in Figure 4B); the first substrate in the second area 13 has a part thinner than a thickness of the first substrate in the third area 12 (as observed in Figure 4B); in a width direction of the first substrate, the first area 
With regards to claim 2, Ino further discloses the second area 13 surrounds the first area 11 in the plan view (as observed in Figures 4A,4B); the third area 12 surrounds the second area 13 in the plan view (as observed in Figures 4A,4B).
With regards to claim 3, Ino further discloses the second area 13 includes a groove 14 in a surface of the first substrate opposed to the second substrate.  (See, as observed in Figure 4B).
With regards to claim 4, Ino further discloses the groove includes a part different in thickness, and the first substrate in the second area 13 is thinner than the thickness of the first substrate in the third area 12 at a minimum thickness position of the groove.  (See, as observed in Figure 4B).
With regards to claim 5, Ino further discloses the second substrate 71 has a flat surface as a surface opposed to the first substrate; the first substrate in the first area 11 is thicker than a thickness of the first substrate in the second area 13, and thicker than the thickness of the first substrate in the third area 12.  (See, as observed in Figure 4B).
With regards to claim 6, Ino further discloses in the second substrate 71, a central area to which the first area 11 of the first substrate is bonded protrudes from a peripheral edge area opposed to the second area 13 and the third area 12 of the first substrate; a thickness of the first substrate in the first area 11 is thinner than the thickness of the first substrate in the third area 12, and thicker than a thickness of the first substrate in the second area 13.  (See, as observed in Figures 1B,2B,4B).
With regards to claim 7, Ino further discloses the first substrate in the third area 12 has a part different in thickness; the first substrate in the second area 13 is thinner than a thickness of the first substrate at a side having contact with the second area 13 out of the third area 12.  (See, as observed in Figure 4B).

With regards to claim 9, Ino further discloses the second substrate 71 includes an integrated circuit 30.  (See, paragraph [0059]).
With regards to claim 10, Ino further discloses an electronic apparatus comprising the inertial sensor.  (See, paragraph [0004]).
With regards to claim 11, Ino further discloses a vehicle comprising the inertial sensor.  (See, paragraph [0004])
With regards to claim 12, Ino discloses an acceleration sensor comprising, as illustrated in Figures 1A-5A, an inertial sensor 100,300  comprising a first substrate (e.g. a silicon semiconductor substrate; paragraph [0028]) provided with an inertial sensor element 10 (e.g. semiconductor acceleration sensor chip); a second substrate 51,71 configured to support the first substrate; the first substrate includes, in a plan view, a first area 11 (e.g. fixed portion) to be bonded to the second substrate (as observed in Figure 4B), a second area 13 (e.g. beam portions) which is located outside the first area, and is not bonded to the second substrate (as observed in Figure 4B), and a third area 12 (e.g. plummet portion) which is located outside the second area, and is not bonded to the second substrate (as observed in Figure 4B); the first substrate in the second area 13 has a part thinner than a thickness of the first substrate in the third area 12 (as observed in Figure 4B); the second area 13 includes a groove 14 in a surface of the first substrate opposed to the second substrate (as observed in Figure 4B) such that the groove includes a part different in thickness, with a minimum thickness of the first substrate in the groove in the second area 13 being less than the thickness of the first substrate in the third area 12 (as observed in Figure 4B).  (See, paragraphs [0026] to [0100]).
With regards to claim 13, Ino further discloses a maximum thickness of the first substrate in the second area is equal to the thickness of the first substrate in the third area.

With regards to claim 15, Ino further discloses the first substrate in the first area 11 is thicker than the first substrate in an entirety of the third area 12.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0130584 (Ono et al.).
With regards to claim 1, Ono et al. discloses an acceleration sensor comprising, as illustrated in Figures 1A-8, an inertial sensor comprising a first substrate (e.g. semiconductor substrate; paragraph [0035]) provided with an inertial sensor element 2 (e.g. semiconductor acceleration sensor chip); a second substrate 16 configured to support the first substrate (paragraph [0043]); the first substrate includes, in a plan view, a first area 10 (e.g. support portion) to be bonded to the second substrate (as observed in Figure 2A), a second area 12 (e.g. detection beam portions) which is located outside the first area, and is not bonded to the second substrate (as observed in Figure 2A), and a third area 11 (e.g. weight) which is located outside the second area, and is not bonded to the second substrate (as observed in Figure 2A); the first substrate in the second area 12 has a part thinner than a thickness of the first substrate in the third area 11 (as observed in Figure 2A); in a width direction of the first substrate, the first area 10 is wider than the second area 12 (as observed in Figure 2A).  (See, paragraphs [0032] to [0077]).
With regards to claim 2, Ono et al. further discloses the second area 12 surrounds the first area 10 in the plan view (as observed in Figures 2A,2B); the third area 11 surrounds the second area 12 in the plan view (as observed in Figures 2A,2B).

With regards to claim 4, Ono et al. further discloses the groove includes a part different in thickness, and the first substrate in the second area 12 is thinner than the thickness of the first substrate in the third area 11 at a minimum thickness position of the groove.  (See, as observed in Figure 2A).
With regards to claim 5, Ono et al. further discloses the second substrate 16 has a flat surface as a surface opposed to the first substrate; the first substrate in the first area 10 is thicker than a thickness of the first substrate in the second area 12, and thicker than the thickness of the first substrate in the third area 11.  (See, as observed in Figure 2A).
With regards to claim 6, Ono et al. further discloses in the second substrate 16, a central area to which the first area 10 of the first substrate is bonded protrudes from a peripheral edge area opposed to the second area 12 and the third area 11 of the first substrate; a thickness of the first substrate in the first area 10 is thinner than the thickness of the first substrate in the third area 11, and thicker than a thickness of the first substrate in the second area 12.  (See, as observed in Figures 2A,3A).
With regards to claim 7, Ono et al. further discloses the first substrate in the third area 11 has a part different in thickness; the first substrate in the second area 12 is thinner than a thickness of the first substrate at a side having contact with the second area 12 out of the third area 11.  (See, as observed in Figure 2A).
With regards to claim 8, Ono et al. further discloses the first substrate is a glass substrate.  (See, paragraph [0035]).
With regards to claim 9, Ono et al further discloses the second substrate 16 includes an integrated circuit 30.  (See, e.g. circuit substrate; paragraphs [0048],[0059]).

With regards to claim 11, Ono et al. further discloses a vehicle comprising the inertial sensor.  (See, paragraph [0004])
With regards to claim 12, Ono et al. discloses an acceleration sensor comprising, as illustrated in Figures 1A-8, an inertial sensor 100,300 comprising a first substrate (e.g. semiconductor substrate; paragraph [0035]) provided with an inertial sensor element 2 (e.g. semiconductor acceleration sensor chip); a second substrate 16 configured to support the first substrate (paragraph [0043]); the first substrate includes, in a plan view, a first area 10 (e.g. support portion) to be bonded to the second substrate (as observed in Figure 2A), a second area 12 (e.g. detection beam portions) which is located outside the first area, and is not bonded to the second substrate (as observed in Figure 2A), and a third area 11 (e.g. weight) which is located outside the second area, and is not bonded to the second substrate (as observed in Figure 2A); the first substrate in the second area 12 has a part thinner than a thickness of the first substrate in the third area 11 (as observed in Figure 2A); the second area 12 includes a groove in a surface of the first substrate opposed to the second substrate (as observed in Figure 2A) such that the groove includes a part different in thickness, with a minimum thickness of the first substrate in the groove in the second area 12 being less than the thickness of the first substrate in the third area 11 (as observed in Figure 2A).  (See, paragraphs [0032] to [0077]).
With regards to claim 13, Ono et al. further discloses a maximum thickness of the first substrate in the second area 12 is equal to the thickness of the first substrate in the third area 11.
With regards to claim 14, Ono et al. further discloses the first substrate in the first area 10 is thicker than the first substrate in an entirety of the second area 12.  (See, as observed in Figure 2A).
.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 03-202777 (Takahashi et al.).
With regards to claim 1, Takahashi et al. discloses an acceleration sensor comprising, as illustrated in Figures 1a-10 (namely Figures 1a-1b), an inertial sensor comprising a first substrate (e.g. not labeled but the substrate piece as illustrated in Figure 1a is considered as this first substrate) provided with an inertial sensor element; a second substrate 14 configured to support the first substrate; the first substrate includes, in a plan view, a first area 13 (e.g. fixing end) to be bonded to the second substrate (as observed in Figure 1b), a second area 15,16 (e.g. beam) which is located outside the first area, and is not bonded to the second substrate (as observed in Figures 1b), and a third area 18,19 (e.g. weight) which is located outside the second area, and is not bonded to the second substrate (as observed in Figure 1b); the first substrate in the second area 15,16 has a part thinner than a thickness of the first substrate in the third area 18,19 (as observed in Figure 1b); in a width direction of the first substrate, the first area 13 is wider than the second area 15,16 (as observed in Figures 1a,1b).
With regards to claims 2-11, Takahashi et al. further discloses the claimed limitations and features, as presently claimed, in these claims as observed in Figures 1a-1b.
With regards to claim 12, Takahashi et al. discloses an acceleration sensor comprising, as illustrated in Figures 1a-10 (namely Figures 1a-1b), an inertial sensor comprising a first substrate (e.g. not labeled but the substrate piece as illustrated in Figure 1a is considered as this first substrate) provided with an inertial sensor element; a second substrate 14 configured to support the first substrate; the first substrate includes, in a plan view, a first area 13 (e.g. fixing end) to be bonded to the second substrate (as observed in Figure 1b), a second area 15,16 
With regards to claims 13-15, Takahashi et al. further discloses the claimed limitations and features, as presently claimed, in these claims as observed in Figures 1a-1b.

Response to Amendment
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELEN C KWOK/Primary Examiner, Art Unit 2861